Citation Nr: 1019455	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left buttock pain.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1968 to August 1970.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims.

In January 2009, the Veteran presented sworn testimony during 
a formal RO hearing before a decision review officer.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

The Veteran was scheduled to appear at the Indianapolis RO to 
have a videoconference hearing with a Veterans Law Judge.  
The Veteran failed to appear for said hearing, and he has not 
since asked for it to be rescheduled.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

The issue of entitlement to service connection for bilateral 
pes planus addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action on his part is required.

Issues not on appeal

The Veteran also perfected appeals as to the issues of 
entitlement to service connection for bilateral leg pain and 
numbness.  In an August 2009 rating decision, service 
connection was granted for radiculopathy of the right and 
left lower extremities and 10 percent disability ratings were 
assigned to each.  To the Board's knowledge, the Veteran has 
not yet disagreed with that decision.  See Grantham v. Brown, 
114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDING OF FACT

The competent evidence of record does not support a finding 
that the Veteran is currently diagnosed with a disability of 
the left buttock.


CONCLUSION OF LAW

A disability of the left buttock was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for left 
buttock pain which he contends is due to his military 
service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated June 
2006.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the June 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The June 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the June 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to determining a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, Social Security Administration (SSA) 
records, the Veteran's statements, and VA and private 
treatment records.  

The Veteran was not afforded a VA examination which 
specifically addressed his claimed left buttock pain.  The 
Board is aware of the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), which held that an examination is required 
when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case because there is 
no objective and competent evidence of a diagnosed left 
buttock disability.  The Veteran's medical records do not 
contain any such diagnosis.  Under such circumstances, an 
examination is not required as to this claimed disability.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of the claimed disability.

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, failed to appear at a 
videoconference hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Service Connection for Left Buttock Pain

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

The Veteran is seeking service connection for left buttock 
pain.  As was discussed above, in order for service 
connection to be granted, three elements must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record is completely absent any diagnosis of a disability of 
the left buttock.  The Board has thoroughly reviewed the 
voluminous medical evidence associated with the Veteran's 
claims folder and finds no such evidence.  

The Board recognizes that VA treatment records document the 
Veteran's complaints of pain and burning sensation in the 
left buttock.  See, e.g., the Veteran's statement dated 
August 2006.  However, symptoms such as pain and burning 
alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

The Board notes that the RO has specifically considered the 
Veteran's complaints of pain and burning in the left buttock 
in its most recent evaluation of his service-connected low 
back strain with degenerative disc disease.  See the August 
2009 rating decision.  However, as indicated above, no 
separate diagnosis of a left buttock disability has been 
identified.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim including 
evidence of a current left buttock disability.  However, he 
has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

To the extent that the Veteran or his representative is 
contending that the Veteran suffers from a currently 
diagnosed left buttock disability, neither is competent to 
comment on medical matters such as diagnosis of a specific 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own 
claim are not competent medical evidence and do not serve to 
establish the existence of said disability.  

Because the competent medical evidence of record does not 
substantiate a diagnosed disability of the left buttock, the 
first element of 38 C.F.R. § 3.304(f) is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
To the extent that the Veteran's complaints of left buttock 
pain are manifestations of his diagnosed lumbar back strain, 
degenerative disc disease, or bilateral lower extremity 
radiculopathy, the Board observes that service connection for 
these disabilities has been granted.  Furthermore, the claims 
folder does not reflect that the Veteran has expressed 
disagreement with the assignment of the disability 
evaluations for these disabilities.  

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a disability of the left buttock.  The benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for a left buttock 
disability is denied.


REMAND

Service Connection for Pes Planus

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
remaining claim on appeal must be remanded for further 
evidentiary development.  

The Veteran contends that his currently diagnosed bilateral 
pes planus was permanently aggravated during his military 
service.  See, e.g., the Veteran's statement dated June 2006.

A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

In this case, the Veteran's August 1968 service enlistment 
examination documented asymptomatic bilateral pes planus.  
The Board recognizes that the Veteran's service treatment 
records do not document any complaints of foot pain during 
the Veteran's military service.  Critically, the Veteran's 
DD-214 demonstrates that the Veteran was awarded the Combat 
Infantry Badge.  The Veteran is therefore afforded the combat 
presumption, and his lay testimony that an injury or disease 
was incurred during combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  

The Veteran has submitted numerous statements and sworn 
testimony indicating that he experienced bilateral foot pain 
throughout the course of his military service including his 
service in the Republic of Vietnam.  Moreover, the Board 
recognizes that the Veteran is competent to testify as to his 
symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  Accordingly, 
the Board will accept the Veteran's statements concerning in-
service foot pain for the limited purpose of this remand.

There is currently no medical opinion of record that 
addresses the issue of aggravation.  As such, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  The questions 
include whether the Veteran's bilateral pes planus was 
aggravated by his military service.  This issue must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).

Accordingly, the case is REMANDED for the following action:

1.	VBA should then arrange for a physician 
to review the Veteran's VA claims 
folder including a copy of this remand 
and to provide an opinion, with 
supporting rationale, as to whether the 
evidence of record clearly and 
unmistakably shows that the pre-
existing bilateral pes planus was not 
aggravated by service, beyond the 
natural progression of the disorder.  
If an interview with the Veteran and/or 
diagnostic testing is deemed to be 
appropriate by the reviewer, such 
should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


